Citation Nr: 0122662	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  97-20 354	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Washington, DC


THE ISSUE

Entitlement to service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from April 1984 to May 1985.  
This appeal arises from a February 1997 rating decision, 
which denied his claim of entitlement to service connection 
for a back disorder.  The veteran testified before a hearing 
officer at the RO in September 2000, and a transcript of the 
hearing is included in the claims folder.  


REMAND

In a decision in July 1987, the Board of Veterans' Appeals 
(Board) affirmed the RO's denial of a claim by the veteran of 
entitlement to service connection for cerebral palsy.  The 
Board concluded that the veteran's cerebral palsy pre-existed 
service, and did not increase in severity during service.  In 
the current appeal, the veteran is contending, in effect, 
that he has a back disorder which began during service; 
either as a result of a back injury which he sustained in 
service or as a manifestation of his preservice cerebral 
palsy which was nevertheless first manifested during service.  

The evidence of record includes records of pre-service 
medical treatment of the veteran under the auspices of the 
Easter Seal Society for Disabled Children and Adults in 
Washington, D.C. (Easter Seal Society).  These pre-service 
medical records described medical treatment of the veteran 
for cerebral palsy since childhood but, the records did not 
refer to the existence of a back disorder.  Robert E. 
Collins, M.D. was among the physicians who provided medical 
treatment to the veteran for cerebral palsy through the 
Easter Seal Society, and prior to the veteran's military 
service.  In a letter dated in April 1982, Dr. Collins stated 
that the veteran had had what was characterized as a mild 
form of cerebral palsy since birth.  Dr. Collins further 
described the veteran's cerebral palsy as a non-progressive, 
static disorder.  

The veteran's service medical records include a report of a 
January 1984 service enlistment examination, which indicated 
that his spine was normal on clinical evaluation.  A medical 
note, dated in March 1985, indicated that, three months 
earlier, the veteran had begun experiencing symptoms which 
included spasms in his hands and a back ache.  A medical 
note, dated in April 1985, reported the veteran's complaints 
of several symptoms, including back problems.  A medical 
note, dated in May 1985, indicated that the veteran was 
awaiting neurological evaluation.  The note further indicated 
that the veteran had a possible muscle spasm seizure 
disorder, and the examiner recommended that he be restricted 
to limited duty in order to avoid activities which might 
increase the severity of his symptoms.  The examiner stated 
that, the veteran's limited duty was designed to assist in 
treatment of problems to include back problems.  On military 
separation examination in May 1985, the examiner noted back 
stiffness secondary to cerebral palsy.  

In a letter dated in June 1985, and following the veteran's 
separation from service, Dr. Collins described the veteran's 
cerebral palsy as mild, and as well known to be a non-
progressive disorder.  Dr. Collins further opined that, the 
veteran's cerebral palsy remained at the same level as it had 
been prior to his entry into service.  Dr. Collins' letter 
did not refer to the veteran's back.  

The record also contains a report of a medical evaluation of 
the veteran, dated in August 1986, by Roger Weir, M.D.  Dr. 
Weir's medical evaluation did not refer to the veteran's 
back, but it included clinical findings associated with his 
cerebral palsy.  

The claims folder contains records of medical treatment of 
the veteran at Howard University Hospital in Washington, D.C. 
(Howard Hospital).  These medical treatment records include a 
Howard Hospital discharge summary, dated in April 1997.  The 
hospital discharge summary referred to the veteran's cerebral 
palsy but, it did not discuss his back.  The records of 
medical treatment of the veteran at Howard Hospital also 
include an emergency room report, dated in September 1997.  
The emergency room report did not mention the veteran's back.  

In a letter, dated in September 1997, Dr. Collins again 
indicated that the veteran had had a mild cerebral palsy 
since his birth.  Dr. Collins again described the disorder as 
non-progressive, but he did not refer to the veteran's back.  

On VA examination in January 1998, the veteran gave a history 
of injuring his back during service in 1985, when he was 
moving furniture.  He said that he began experiencing left-
sided low back pain at the time of his back injury.  He 
described the pain as recurring, and he complained of left-
sided, low back pain at the time of the examination.  On 
clinical evaluation, the examiner noted that the veteran had 
a somewhat unsteady gait.  With regard to the lumbar spine, 
there was no tenderness to percussion.  Musculature of the 
spine was symmetrical.  The range of motion of the 
lumbosacral spine was reported as flexion to 90 degrees, 
extension to 20 degrees, right lateral flexion to 20 degrees, 
left lateral flexion to 20 degrees, right rotation to 40 
degrees, and left rotation to 40 degrees.  The examiner 
reported that there was no pain on motion of the lumbosacral 
spine, and there was no neurological deficit of the 
lumbosacral spine.  The examining physician's diagnosis was 
of recurrent, left-sided, low back pain.  The examining 
physician further indicated that, muscle spasm of the lumbar 
spine had been previously diagnosed, but no muscle spasm was 
noted on examination.  

On VA x-ray study of the veteran's lumbosacral spine in 
January 1998, the vertebral bodies, intervertebral disc 
spaces, and posterior elements were intact and normally 
aligned.  The examiner indicated that there was no evidence 
of recent or remote bony trauma.  The paravertebral soft 
tissues were normal.  The examiner's impression was of a 
normal lumbosacral spine.  

A report, dated in February 1998, of medical treatment of the 
veteran by Jeannette E. South-Paul, M.D., on behalf of the 
Department of Social Services, was thereafter added to the 
claims folder.  Dr. South-Pauls' diagnoses included chronic 
lumbosacral strain.  The veteran's medical history was 
reported as including cerebral palsy since birth, with a 
spastic gait; followed by development of low back pain with 
trauma during military service.   

At a hearing before a hearing officer at the RO, in September 
2000, the veteran testified that he injured his back in 
service, when he and another person attempted to lift a desk.  
He indicated that he received medical treatment for his back 
in service, including medical treatment at the National Naval 
Medical Center in Bethesda, Maryland.  The veteran testified 
that, shortly after service, in 1985 or 1986, he received 
medical treatment for his back at Howard Hospital, and 
medical treatment at an unidentified private hospital in 
Maryland in 1999.  He also indicated that he had received 
medical treatment for his back at the VA Medical Center 
(VAMC) in Washington, D.C., and, while he was married, as a 
military dependent at the Walter Reed Army Medical Center 
(WRAMC) in Washington, D.C.  

In March 2001, the RO forwarded a letter to the veteran, 
requesting that he identify all sources of medical treatment 
for his back since service.  No response from the veteran to 
the RO's letter is contained in the record.  The RO also 
requested that the VAMC in Washington, D.C. provide all 
records of medical treatment of the veteran since May 1985.  
No response from the VAMC in Washington, D.C. is contained in 
the record.  

By way of summary, it is not disputed that the veteran has 
cerebral palsy, and that disorder pre-existed his military 
service.  Dr. Collins provided medical treatment of the 
veteran dating back to his childhood, and the records of the 
veteran's pre-service medical treatment by Dr. Collins do not 
refer to a back disorder.  The veteran's service medical 
records include reports of medical treatment for symptoms 
including back pain and back stiffness.  However, the service 
medical records do not contain a medical diagnosis of a 
chronic low back disorder.  Post-service, the RO, in March 
2001, requested that the veteran sign a release to obtain all 
private records of treatment of a back disorder since his 
discharge from service.  The veteran failed to execute such a 
release, and, as such, additional private clinical records 
were not obtained.  No further action is required here.  
Attempts by the RO to obtain VA treatment records relating to 
a back disorder from the VAMC in Washington, D.C. since 
discharge from service had negative results.  The medical 
facility stated that no such records exist.  No further 
action is required here.  Additionally, the report of the VA 
examination which was accorded to the veteran in January 1998 
does not reflect that the examining physician reviewed the 
veteran's claims folder in conjunction with the examination, 
and the examination report does not contain a medical opinion 
as to the relationship, if any, between the veteran's back 
disorder and service.  

The Board further notes that, during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  This liberalizing law is applicable to this appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The Act and implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  

Given the foregoing and the VCAA, the Board concludes that 
additional development of the claim of entitlement to service 
connection for a back disorder is necessary.  Accordingly, 
this appeal is REMANDED to the RO for the following:

1.  The veteran should be accorded a VA 
orthopedic examination to determine the 
onset and etiology of his back disorder.  
All clinical findings should be reported 
in detail.  The examining physician must 
review the claims folder and a copy of 
this remand in connection with the 
examination and state in the examination 
report that the review has been 
accomplished.  After completion of the 
examination, the examining physician must 
respond to the following question:  Is it 
at least as likely as not that the 
veteran's current low back disorder 
developed during service or is otherwise 
related to service?  

2.  The RO must review the claims folder 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) is completed.  

3.  The RO should then review the claim of 
entitlement to service connection for a 
back disorder to determine whether the 
claim may be granted.  If the claim 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



